CORRECTED ORDER
The Disciplinary Review Board having reported to the Court, recommending that ARTHUR H. SORENSEN of ATLANTIC HIGHLANDS, who was admitted to the bar of this State in 1972, be publicly reprimanded for violation of Opinion 326, 99 N.J.L.J. 298 (1976) by failing to turn over to clients all interest accrued on client funds in respondent’s special trustee account from January 1986 through November 1988; and the Disciplinary Review Board further recommending that respondent be required to turn over to the IOLTA Fund all monies kept by him as interest on said trustee account for said period; and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and ARTHUR H. SORENSEN is hereby publicly reprimanded; and it is further
*590ORDERED that respondent forthwith deliver to the IOLTA Fund all monies kept by him as interest accrued on client funds in respondent’s special trustee account from January 1986 through November 1988; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.